                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )     No. 18 C 06975
       v.                                        )
                                                 )      Judge Edmond E. Chang
JOHN L. PHILLIPS                                 )

                         MEMORANDUM OPINION AND ORDER

      Law enforcement officers stopped and searched Defendant John Phillips’ car

without a warrant on two different occasions. Both times, the officers recovered guns

and ammunition from the car. Ultimately, Phillips was charged with dealing firearms

without a federal firearm license, transferring firearms to out-of-state residents, and

being a felon in possession of a firearm. Phillips has moved to suppress all evidence

obtained as a result of those searches, arguing that the stops and seizures violated

the Fourth Amendment.1 R. 69, Mot. Suppress 7/9/17 Stop; R. 102, Mot. Suppress

8/24/17 Stop. One of the motions required an evidentiary hearing to resolve, during

which the Court heard witness testimony, reviewed video evidence, and received

other evidence into the record. R. 153, 12/2/19 Order. For the reasons discussed in

this Opinion, the Court denies both motions.

                                    I. Background

      On July 9, 2017 and then again on August 24, 2017, law enforcement officers

stopped Phillips for what the officers believed were traffic-related violations. As a

result of both stops, law enforcement obtained firearms and ammunition from


      1This  Court has subject matter jurisdiction under 28 U.S.C. § 1331. Citations to the
record are noted as “R.” followed by the docket number and the page or paragraph number.
                                            1
Phillips’ white 2016 Dodge Challenger. Phillips moves to suppress the evidence

obtained during both stops. The factual details of the stops are set forth next and are

based on video recordings from squad-car dash cameras; officer body cameras; reports

and affidavits of the Chicago Police Department (CPD), the Bureau of Alcohol,

Tobacco, and Firearms (ATF), and the Illinois State Police (ISP); and in-court

testimony.

                                   A. July 9, 2017

      On the evening of July 9, 2017, Chicago Police Officers Butkovic and Farias

were patrolling the area of 6043 South Throop Street, where there had been earlier

reports of gun shots. R. 69-1, Def.’s Exh. 1, Phillips Arrest Report at 2; R. 69, Def.’s

Exh. 2, 7/9/17 Squad Car Video. The officers were patrolling this area in case there

was any retaliation in response to the shots fired, and to locate possible offenders.

Below is a satellite map of the area that the officers were patrolling that night:




R. 150, Gov.’s Exh. 2, Map.



                                           2
       As they patrolled the area, the officers drove northbound down the north-south

alley located east of the house on 6043 South Throop (in the map, the alley is between

Throop and Elizabeth Streets, running parallel to those streets). 7/9/17 Squad Car

Video at 00:00-10; see also Map. Both Officers Farias and Butkovic testified that,

while driving north through the alley, they approached a vacant lot, across from

which they noticed a white Dodge Challenger driving southbound on Throop Street.

Butkovic testified that the Challenger caught his attention because it was a high-

performance vehicle, and based on his experience, those types of vehicles are

commonly used in shootings and are also commonly stolen.2 When Butkovic first

noticed the car, the officers were around halfway down the alley and near a garage,

somewhere between 5 to 10 seconds into the squad car video. 7/9/17 Squad Car Video

at 00:10.

       After noticing the Challenger, Farias made a left turn into the vacant lot and

drove through it toward Throop. 7/9/17 Squad Car Video at 00:11-30. Based on the

squad-car video, it took around 19 to 21 seconds to cross the lot. Id. During that time,

the officers could not see the Challenger, which had continued southbound down




       2Farias  provided a different reason for noticing the Challenger. He testified that he
noticed the car because it was traveling at a high rate of speed. In contrast, Butkovic testified
that he did not remember that the car was speeding. Farias’s testimony on this point was not
persuasive: during the cross-examination of Farias, defense counsel pointed out that there
was a speed bump on Throop near where Farias would have seen the Challenger speeding.
When defense counsel asked whether Farias had seen the Challenger hit the speed bump,
Farias speculated that there might have been another car blocking his view. But after
reviewing the squad-car video, Farias admitted there was no car blocking his view. In light
of this and other concerns with the accuracy of Farias’ testimony, the Court is primarily
relying on Butkovic’s testimony for the key point that Butkovic saw the Challenger pull into
the parking spot without a turn signal.
                                               3
Throop. Then, as the squad car approached the end of the lot, just before turning left

on Throop, the officers testified that they saw the Challenger again. Butkovic testified

that, as the officers began to turn onto Throop, he saw the Challenger pull up

alongside the curb without using a turn signal. According to Butkovic, this occurred

at around 30 seconds into the squad-car video. The squad-car video, however, does

not show the parking maneuver or the failure to use a turn signal. See 7/9/17 Squad

Car Video at 00:30. Instead, the Challenger appears in the squad-car video for the

first time at around 32 seconds into the video, at which point the car is already

stopped along the left curb line—though its brake lights are still illuminated. 7/9/17

Squad Car Video at 00:32-36. The taillights of the car then flash briefly in the video

as the gears are shifted to park. Id. As detailed later in the Opinion, the

circumstantial evidence standing alone would be a close call on whether the officers

saw the Challenger pull to the curb (without a signal) versus whether the Challenger

was already stopped at the curb. But the Court is convinced by Officer Butkovic’s in-

court testimony: he testified credibly, forthrightly, and calmly throughout both his

direct examination and cross examination, and he conceded when he did not

remember facts about that night.

      Officers Farias and Butkovic then initiated a traffic stop at around 9:53 p.m.,

pulling up alongside and then behind the Challenger. 7/9/17 Squad Car Video at

00:36-1:02. After pulling up behind the Challenger, Farias approached the driver’s

side of the car and asked the driver to lower his window. R. 69, Def.’s Exh. 3, Farias

Body Camera Video at 00:30-42. Inside the car were two men: Phillips, the driver;



                                           4
and Byron Moore, who was sitting in the passenger seat. Id. at 00:46. Farias then

asked Phillips for his license and proof of insurance. Id. at 00:47-48. As Phillips looked

for those documents, Phillips asked Farias why he had been stopped. Id. at 00:48-58.

Farias told Phillips that he failed to use a turn signal as he pulled into the parking

spot. Id. at 00:59-01:05. Phillips did not dispute Farias’ claim and continued to look

for the license and insurance card. Id. at 01:05-09. Phillips told Farias that Phillips

and Moore were in the area after the mother of Moore’s child notified them about the

gun shots in the area. Id. at 01:23-28. During the conversation with Farias, Phillips

was generally calm and responsive. Id.

      Meanwhile, Officer Butkovic stood on the passenger side of the Challenger.

7/9/17 Squad Car Video at 1:10-3:14. After receiving and reviewing Phillips’ driver

information, Farias then joined Butkovic on the passenger side of the car and asked

Moore for identification. Farias Body Camera at 02:40. After asking Phillips and

Moore a few more questions, the officers returned to their car to run a name check on

both individuals, at which time they discovered that Moore had an outstanding arrest

warrant. Id. at 05:17-06:53; R. 90-1, Gov.’s Exh. 1, Moore Arrest Warrant.3 So the

officers asked Moore to step out of the car, patted him down, and then arrested him.

Farias Body Camera Video at 07:23-08:11; R. 90, Gov.’s Exh. 4, Butkovic Body

Camera Video at 07:50-08:42. Farias then asked Phillips to step out of the car to talk

to him. Farias Body Camera Video at 08:24-26. Meanwhile, Butkovic searched Moore

and found a loaded magazine in his pocket. Butkovic Body Camera Video at 10:12-


      3Initially,Phillips argued that Moore did not have an outstanding arrest warrant,
Mot. Suppress at 2, but later abandoned the argument, Def.’s Reply Br. at 3 n.1.
                                            5
30. After being notified about the magazine, Farias also placed Phillips in handcuffs

and conducted a pat down. Farias Body Camera Video at 10:48-11:50. Farias then

proceeded to search the car; this search happened at around 10:03 p.m., which was

10 minutes after the officers’ initially approached Phillips and Moore. Id. at 11:50-

15:48. Farias eventually found ammunition and two firearms in the car. Id.; Def.’s

Exh. 1, Phillips Arrest Report at 2. Phillips was issued a citation for two traffic

violations: (1) failure to signal while changing lanes, Municipal Code of Chicago § 9-

40-200(a); and (2) failure to dim lights while parked, Municipal Code of Chicago § 9-

76-090(a)). Id.

                                  B. August 24, 2017

      The second traffic stop happened almost two months later, on August 24, 2017,

and was done in connection with the ATF’s investigation of Phillips.4 In the summer

of 2017, the ATF was investigating Phillips for the unlawful trafficking of firearms

from Kentucky to Chicago. R. 110-1, Gov.’s Exh. 1, Warrant Application, Vachy

Warrant Affidavit ¶ 4. As detailed next, the ATF believed that Phillips, who is a

convicted felon, and his co-defendant, Christopher Henderson, were buying guns in

Kentucky and reselling them in Chicago. Id. The ATF further believed that Phillips

and Henderson used a 2016 white Dodge Challenger registered to Phillips with

license plate number Z249675 to get to and from Kentucky and to transport the

firearms. Id. ¶¶ 5-6. During the course of the investigation, ATF agents interviewed



      4Phillipsposted bond from the July 9 arrest and regained possession of the Challenger
on around July 10, 2017. R. 110-1, Gov.’s Exh. 1, Warrant Application, Vachy Warrant Decl.
¶ 17.
                                            6
dozens of private gun sellers about firearm sales that took place in Kentucky. R. 1,

Complaint, Vachy Complaint Affidavit ¶¶ 47-96. Those sellers identified Phillips and

Henderson as the buyers who purchased firearms from them. Id. ¶¶ 68, 74, 79, 84.

Many also identified the Challenger as the car used during the gun deals. Vachy

Warrant Affidavit ¶¶ 11, 14, 16, 19, 20.

       In light of this information, on August 10, 2017, the ATF obtained a court order

authorizing the placement of a GPS tracking device on the Challenger. See Warrant

Application. The ATF installed the tracker on the car. R. 141-1, Gov.’s Exh. 8, Report

of Investigation No. 22. At that point in the investigation, the ATF had gathered

information linking the Challenger to at least seven unlawful firearm deals that

occurred between January 17, 2017 and July 6, 2017. Vachy Affidavit ¶¶ 8-22. In

addition to that information, the ATF knew about the guns recovered during Phillips’

July 9, 2017 traffic stop and had traced parts of one of those guns back to Kentucky.

Id. ¶¶ 17-18.

       Here are details of the facts that the ATF had about the Challenger at the time:

      On January 17, 2017, Individual C acted as a straw buyer for Phillips by
       purchasing two pistols for Phillips from a gun store in Kentucky. Individual C
       said that Phillips drove the buyer to the gun store and paid the buyer $200 to
       purchase firearms on Phillips’ behalf. When shown a photograph of the
       Challenger, Individual C identified it as resembling the car that Phillips used
       to drive Individual C to the gun store. Vachy Warrant Affidavit ¶ 12.

      On February 16, 2017, Individual B sold a pistol to Henderson in Kentucky.
       Before the deal, Individual B received an email informing him that Henderson
       would be arriving to the deal in a “white Challenger.” Individual B stated that
       Henderson did arrive in a Dodge Challenger. CPD recovered the pistol during
       the execution of a search warrant in Chicago on March 28, 2017. Id. ¶¶ 8-9, 11.




                                           7
   On February 16, 2017, Individual D sold a pistol to Henderson in Kentucky.
    Individual D believed that Henderson arrived at the deal in a white Dodge
    Challenger. When shown a photograph of the Challenger, Individual D
    identified it as the car that Henderson drove to the deal. CPD recovered this
    pistol from a car in Chicago on May 17, 2017. Id. ¶¶ 13-14.

   On March 16, 2017, Individual I sold a pistol to Henderson in Kentucky.
    Individual I believed that Henderson arrived in a newer model white Dodge
    Charger. When shown a photograph of Phillips’ Challenger, Individual I
    identified the car as a Dodge Challenger, but insisted that Henderson arrived
    in a Charger. In a later interview, Individual I described the car as a white,
    late model American “muscle car.” CPD recovered the pistol that Individual I
    sold to Henderson from a car in Chicago on May 6, 2017. Id. ¶ 22; R. 141-2,
    Gov.’s Exh. 9, Report of Investigation No. 2; R. 141-3, Gov.’s Exh. 10, Report of
    Investigation No. 13.

   On May 6, 2017, Individual G sold a pistol to Henderson in Kentucky. Before
    the deal, Individual G received a text message saying that the buyer would
    arrive to the deal in a “white Challenger.” Individual G said that Henderson
    did arrive in a white Dodge Challenger, and that Individual G observed
    Henderson place the pistol in the trunk of the car. CPD recovered a firearm
    containing the slide and barrel from that pistol from the Challenger during the
    July 9, 2017 traffic stop. Vachy Warrant Affidavit ¶ 20; R. 141-4, Gov.’s Exh.
    11, Report of Investigation No. 21.

   On May 28, 2017, Individual E sold a pistol to someone who identified himself
    as “Chris Hendridge” in Kentucky.5 Individual E stated that “Hendridge” drove
    a white Dodge Challenger to the deal. When shown a photograph of the
    Challenger, Individual E identified it as the car used for the deal. CPD
    recovered that pistol from a gangway in Chicago on June 10, 2017. Vachy
    Warrant Affidavit ¶¶ 15-16.

   On July 6, 2017, Individual F sold a pistol to Henderson in Kentucky.
    Individual F stated that Henderson arrived at the deal in a white Dodge
    Challenger. When shown a photograph of the Challenger, Individual F
    identified it as the car Henderson drove to the deal. CPD recovered a firearm
    containing the frame from this pistol from the Challenger during the July 9,
    2017 traffic stop. Id. ¶¶ 17-19.

   In August 2017, ATF learned that the Indiana State Police conducted an
    unrelated traffic stop of the Challenger on January 24, 2017. The trooper
    identified Henderson as the driver of the car, and Phillips as the front seat


    5Individual   E did not positively identify Henderson as the buyer from a photo array.
                                            8
      passenger. After obtaining consent to search the Challenger, the trooper found
      a book bag containing between $5,000 and $10,000 in cash. According to the
      trooper, Henderson and Phillips gave conflicting accounts about the owner of
      the cash. R. 110-6, Gov.’s Exh. 6, Report of Investigation No. 35.

      On August 22, 2017, the tracking device showed that the Challenger left

Illinois, stopped twice in Indiana, and then arrived in Louisville, Kentucky on that

same day. R. 110-2, Gov.’s Exh. 2, Report of Investigation No. 34 ¶¶ 1-2. Surveillance

video footage showed that Phillips drove the Challenger and that co-defendant

Henderson accompanied Phillips as the passenger in a red Nissan Sentra. Id. ¶ 3.

Two days later, while conducting surveillance, law enforcement saw the Challenger

parked in the parking lot of a Louisville hospital at 7:00 a.m. R. 141-4, Gov.’s Exh.

12, Report of Investigation No. 30 ¶ 1. At around 10:32 a.m., agents saw Phillips leave

the hospital and walk towards the Challenger. Id. ¶ 2. When he got to the Challenger,

Phillips opened the passenger door and then looked around the area. Id. Two minutes

later, a gray Chevrolet Impala entered the hospital parking lot and parked in front

of the Challenger. Id. ¶ 3. An unidentified man got out of the Impala and approached

Phillips. Id. Phillips removed something from the Challenger and placed it in the

front seat of the Impala. Id. Phillips then got back into his car, sat in the passenger

seat for a few minutes, and then walked back into the hospital. Id. Meanwhile, the

unidentified male looked around the parking lot before getting back into the Impala

and leaving. Id. ¶¶ 3-4.

      A few hours later, at around 1:00 p.m., the tracking device showed the

Challenger driving northbound toward Illinois. Report of Investigation No. 34 ¶ 4.

Four hours later, one of the lead ATF investigators, Officer Ramiro Montes, contacted

                                          9
Illinois State Police Trooper Timothy Mayerbock and requested assistance with

conducting a traffic stop of the Challenger. R. 141-6, Gov.’s Exh. 13, Montes Affidavit

¶ 6; R. 141-7, Gov.’s Exh. 14, Mayerbock Affidavit ¶ 3-4. Montes notified Trooper

Mayerbock that the Challenger was part of an ongoing federal firearms investigation.

Id. Montes explained that, according to the tracking device, the Challenger was

traveling from Kentucky to Illinois. Montes Affidavit ¶ 6; Mayerbock Affidavit ¶ 4.

Montes provided descriptions of the Challenger and the red Nissan and advised that

the cars could be occupied by Phillips or Henderson. Montes Affidavit ¶ 6; Mayerbock

Affidavit ¶ 4. Montes also provided personal identifiers for Phillips and Henderson

and informed Mayerbock that Phillips was a convicted felon. Montes Affidavit ¶ 6;

Mayerbock Affidavit ¶ 4. Montes reported to Mayerbock that, based on the

investigation, he believed that Phillips and Henderson were transporting firearms

from Kentucky to Illinois. Montes Affidavit ¶ 6. Montes informed Mayerbock that

Phillips participated in an exchange with an unidentified individual earlier that day

in Kentucky, but that it was unknown whether the exchange involved firearms or

narcotics. Id. Montes explained that it thus was not known whether any firearms

were actually in the Challenger. Id.; Mayerbock Affidavit ¶ 4. Mayerbock agreed to

assist. To preserve the integrity of the ongoing investigation, Montes requested that

Mayerbock develop his own probable cause to stop the Challenger. Montes Affidavit

¶ 6; Mayerbock Affidavit ¶ 4. Montes then relayed the same information to another

ISP trooper, Anthony Muzzillo, who agreed to assist with his drug-detection canine

partner, Maverick. Montes Affidavit ¶ 7.



                                           10
      Eventually, Muzzillo saw the Challenger driving northbound on Interstate-

294. Montes Affidavit ¶ 9; Mayerbock Affidavit ¶ 5. Muzzillo, Mayerbock, and Montes

then began following the Challenger. Montes Affidavit ¶ 10, Mayerbock Affidavit ¶ 5.

The Challenger got off the interstate when it reached the Roosevelt Road exit, and

the car then drove eastbound. R. 110-1, Gov.’s Exh. 7, ISP Field Report at 5;

Mayerbock Affidavit ¶ 5. While following the Challenger, Mayerbock observed the

Challenger commit what he believed to be several traffic violations. Specifically,

Mayerbock saw the Challenger come into close proximity with the car in front of it as

it was merging lanes, not allowing a safe distance of operation. R. 110, 8/24/17 Squad

Car Video at 07:09:24-7:10:00. The Challenger then continued to follow closely behind

the car in front of it. 8/24/17 Squad Car Video at 07:13:00; ISP Field Report at 5. After

that, the Challenger swerved over a solid-line lane designator as it entered the left

turn lane. 8/24/17 Squad Car Video at 07:24:00.

      Believing that the Challenger had committed two traffic violations, see R. 110-

5, Gov.’s Exh. 5, Written Warning, Mayerbock initiated a traffic stop and pulled the

Challenger over at around 5:49 p.m. ISP Field Report at 3, 5. After asking for

identification, Mayerbock confirmed that the driver of the Challenger was Phillips.

8/24/17 Squad Car Video at 07:46:00; ISP Field Report at 5. While talking to Phillips,

Mayerbock noted that Phillips appeared nervous and was communicating his location

to another person over FaceTime on his phone. Id. at 5, 15. Based on those

observations, Mayerbock requested that Phillips get out of the car while Mayerbock

ran Phillips’ license. Id. Mayerbock told Phillips that he would only write him a



                                           11
warning6 and then Phillips would be free to leave. 8/24/17 Squad Car Video at

08:06:00. Despite this offer, however, Phillips refused to get out even after several

requests; Phillips eventually complied. Id. at 08:08:00. All the while, Phillips

continued to use his cell phone to communicate with another person. Id. at 08:54:00.

       Meanwhile, Trooper Muzzillo arrived on the scene with canine Maverick.

8/24/17 Squad Car Video at 09:04:00; ISP Field Report at 3. Seconds after Phillips

finally agreed to get out of the car, Muzzillo instructed Maverick to conduct a free-air

sniff of the Challenger; this was around three minutes after the stop was initiated.

8/24/17 Squad Car Video at 07:38:35-09:04:43; ISP Field Report at 3. R. 110-3, Gov.’s

Exh. 3, Muzzillo Report at 1. Shortly after, Maverick alerted Muzzillo that there were

drugs in the car. Muzzillo Report at 1-2. So the troopers searched the Challenger. ISP

Field Report at 5-6. It turns out that there were no drugs in the car, but the troopers

did find two pistols, ammunition, and cash in the trunk. Id. at 6, 10-11.

       Based on the two stops and other evidence, Phillips was later charged with

willfully engaging in the business of dealing firearms without a license, 18 U.S.C.

§ 922(a)(1)(A) and 2; interstate travel in furtherance of unlicensed dealing in

firearms, 18 U.S.C. § 924(n) and 2; illegal transportation of a firearm purchased

outside of his state of residency, 18 U.S.C. §§ 1922(a)(3) and 924(a)(1)(D); possession

of a firearm by a prohibited person, 18 U.S.C. § 922(g)(1); and obstruction of justice,

18 U.S.C. § 1512(c)(1) and 2.



       6Mayerbock   wrote Phillips a warning for following too closely to another vehicle, in
violation of 625 ILCS 5/11-710(a), and for crossing a lane boundary unsafely, in violation 625
ILCS 5/11-709(a). R. 110-5, Gov.’s Exh. 5, Written Warning.
                                             12
                                   II. Legal Standard

        The Fourth Amendment protects against “unreasonable searches and

seizures.” U.S. Const. amend. IV. This “protection extend[s] to brief investigatory

stops of persons or vehicles that fall short of traditional arrest.” United States v.

Arvizu, 534 U.S. 266, 273 (2002) (citing Terry v. Ohio, 392 U.S. 1, 9 (1968)). Thus,

even when a police officer pulls over a vehicle for a brief traffic stop, the “officer must

have at least an articulable and reasonable suspicion that the particular person

stopped is breaking the law.” United States v. Rodriguez-Escalera, 884 F.3d 661, 667-

68 (7th Cir. 2018) (quoting Delaware v. Prouse, 440 U.S. 648, 663 (1970)) (cleaned

up).7

        The Fourth Amendment also protects against warrantless searches, “unless

one of a few specifically established and well-delineated exceptions applies.” United

States v. Williams, 627 F.3d 247, 251 (7th Cir. 2010) (citing Arizona v. Gant, 556 U.S.

332 (2009)). One exception to the warrant requirement is the automobile exception,

which authorizes an officer to conduct a warrantless search of a car if there is

probable cause to believe it contains contraband or evidence of a crime. Id. When

probable cause exists to search a car, officers are allowed to search any part of the car

that might contain contraband, including closed compartments, container, packages,

and trunks. Id.




        7Thisopinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                             13
      If a search or seizure violates the Fourth Amendment, a court will generally

exclude the evidence arising from the search and seizure. United States v. Wilbourn,

799 F.3d 900, 910 (7th Cir. 2015); see also Wong Sun v. United States, 371 U.S. 471,

484–86 (1963). Whether reasonable suspicion or probable cause existed at the time of

the stop is determined by a totality of the circumstances. Illinois v. Gates, 462 U.S.

213, 238 (1983).

                                     III. Analysis

      Phillips argues that both of the stops violated his Fourth Amendment rights.

The Court will address each stop in turn.

                                  A. July 9, 2017

      For the July stop, Phillips argues that the firearms and ammunition recovered

from the Challenger must be suppressed for three reasons: (1) the officers lacked

reasonable suspicion or probable cause for the traffic stop; (2) the stop was

unreasonably prolonged; and (3) the officers lacked probable cause to search the car.

Mot. Suppress 7/9/17 Stop at 4-15.

                   1. Reasonable Suspicion for the Traffic Stop

      “To support an investigatory stop, officers need only reasonable suspicion—

that is, a particularized and objective basis for suspecting the particular person

stopped of breaking the law.” United States v. Shields, 789 F.3d 733, 745 (7th Cir.

2015) (quoting Heien v. North Carolina, 574 U.S. 54, 61 (2014)) (cleaned up). “The

standard takes into account the totality of the circumstances—the whole picture.” Id.

(quoting Navarette v. California, 572 U.S. 393, 397 (2014)) (cleaned up). The Seventh



                                          14
Circuit has held that the suspicion that a defendant committed a traffic offense in

violation of the Chicago Municipal Code is sufficient to create reasonable suspicion to

support an investigatory stop. See, e.g., Shields, 789 F.3d at 745 (“Because Mr.

Shields does not dispute that he violated the Chicago Municipal Code by parking in

the cross walk, the officers clearly had an objective basis to believe that he was

violating the law.”); see also United States v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005)

(“Probable cause exists when the circumstances confronting a police officer support

the reasonable belief that a driver has committed even a minor traffic offense.”)

(cleaned up).

      In its briefing, the government contended that Officers Farias and Butkovic

had reasonable suspicion to believe that Phillips violated two sections of the Chicago

Municipal Code: (1) § 9-76-090(A) for failure to dim lights when parked; and (2) § 9-

40-200(A) for failure to use a turn signal. The first proposed reason fails as a matter

of law: Phillips could not have violated § 9-76-090(A) because two independent

elements of that code section were not met. First, the section says that “[w]henever a

vehicle is lawfully parked at nighttime upon any lighted street within a business or

residence district, no lights need be displayed upon such parked vehicle.” MCC § 9-

76-090(A) (emphasis added). So Phillips’ decision to keep his headlights on is not

prohibited by the statute; instead, the ordinance allows a driver to turn off the

headlights when parked, but does not ban keeping the lights on. Second, Phillips was

not “parked,” as defined by the Municipal Code. The Municipal Code defines “Parking

(to park)” as “the standing of an unoccupied vehicle otherwise than temporarily for



                                           15
the purpose of and while actually engaged in loading or unloading property or

passengers.” MCC § 9-4-010 (emphasis added). Because Phillips and Moore were

inside the Challenger at the time of the stop,8 as a matter of law the Challenger was

not parked and there could be no violation of § 9-76-090(A).

      The question then becomes whether the officers’ belief that Phillips committed

this traffic-related infraction can still serve as reasonable suspicion for justifying the

stop. The answer is no, even though the Fourth Amendment does not demand

perfection from police officers. Heien, 574 U.S. at 61. It is true that mistakes are

inevitable, especially in fast-paced and high-pressure situations. Id. So mistakes of

fact and law do not necessarily amount to Fourth Amendment violations. “Reasonable

suspicion arises from the combination of an officer’s understanding of the facts and

his understanding of relevant law. The officer may be reasonably mistaken on either

ground. “ Id. As with any Fourth Amendment analysis, the ultimate inquiry is one of

reasonableness and any “mistakes—whether of fact or of law—must be objectively

reasonable.” Id. at 66 (emphasis in original).

      Even allowing for leeway to make reasonable mistakes of law, the mistake here

simply was not objectively reasonable. In Heien, the mistake of law arose from a

statute that was ambiguous and open to competing interpretations. Id. at 67. In

contrast, here the relevant section of the Municipal Code plainly stated that when a

car is parked at night, no lights need to be displayed. No reasonable reading of that



      8The   government does not dispute that Phillips’ car was occupied at the time of the
alleged violation and concedes that the definition of “parked” discussed applies to § 9-76-
090(A). See R. 140, Gov.’s Sur-reply at 4-5.
                                            16
code section would require that Phillips turn his headlights off. The section also

expressly defines a parked car as one that is unoccupied. See e.g., United States v.

Thompkins, No. 18 CR 664, 2019 WL 2327652, at *3 (N.D. Ill. May 31, 2019) (citing

Guinto v. Nestorowicz, 2015 WL 3421456, at *2 (N.D. Ill. May 28, 2015) (“A reasonable

officer in Nestorowicz’s position would have known that Guinto was not illegally

parked. The municipal code defines parking as ‘the standing of an unoccupied

vehicle.’”)). In sum, then, the officers did not have reasonable suspicion to stop

Phillips based on the purported headlights violation under § 9-76-090(A).

      The legality of this stop thus turns on a much closer question: whether the

officers had reasonable suspicion to stop Phillips for failing to use a turn signal, in

violation of § 9-40-200(A). The government argues that Phillips failed to use a turn

signal when he pulled into the parking spot on Throop Street. Phillips responds that

the violation never occurred or—at the least—that the officers did not see that it

occurred. This is not an open-and-shut issue because, as described earlier in this

Opinion, the squad-car video from that night does not show the parking maneuver at

all. See 7/9/17 Squad Car Video at 00:30. Instead, the first time that the Challenger

appears on the squad-car video is when it has already stopped along the curb. Id. at

00:32-36.

      Based on the remainder of the evidence, however, the Court is convinced that

Phillips committed the traffic violation and that Officer Butkovic saw it happen. This

is a classic case of the circumstantial evidence standing alone presenting a close call,

but the in-court testimony providing the ultimate answer. Officer Butkovic’s in-court



                                          17
testimony was credible: his answers were direct (when the questions were clear); he

was calm throughout the examinations; and he reasonably acknowledged when he

did not remember facts about that night or did not know the answer to questions.

Based on the live testimony, the Court credits Butkovic’s testimony that he saw the

Challenger pull into the parking spot without using a turn signal after the officers

drove through the vacant lot, and just as they began to turn onto Throop. Also,

circumstantial evidence supports Butkovic’s testimony: the squad-car video shows

that (1) the Challenger’s brake lights are still on when the officers drove onto Throop;

(2) the tail-lights of the car flash briefly as the gears are shifted into park; and (3) the

brake lights then turn off. That sequence supports the inference that the Challenger

had only just moments before pulled to the curb, because Phillips’s foot was still on

the brakes and he was shifting the car into park when the squad-car video captures

the Challenger. And if the Challenger has just moments ago pulled to the curb, then

Butkovic could have seen it do so. It is also worth pointing out, as another piece of

circumstantial evidence, that Phillips did not dispute Farias when, during the traffic

stop, Farias accused Phillips of failing to use his turn signal when pulling into the

parking lane.

       Against this, Phillips primarily contends that the tight timeline makes it

impossible that the officers saw Phillips pull into the parking spot at all, let alone

without a turn signal. Phillips points out that it took the officers around 19 seconds

to drive across the vacant lot. During this time, the officers could not see the

Challenger, meaning it had already driven past the lot and was somewhere between



                                            18
the end of the lot and the parking spot—which was not a very long distance at all,

around the width of a basketball court plus the width of a house or so (as shown on

the squad-car video). The officers themselves only took around 10 seconds to drive

from the lot to where the Challenger was. In Phillips’ view, then, it simply was

impossible that Phillips took 19 seconds to get from the mouth of the vacant lot to the

parking spot. Add to that, Phillips argues, the unreasonable mistake of law for the

purported head-lights violation, which suggests that the officers were trying to make-

up a reason for the stop.

      But of course it was not literally impossible for Phillips to have taken that

much time to get to the parking spot; it just means that he drove slowly, or even

paused, as he made his way to the spot. And it is not difficult to conceive of reasons

why Phillips would have driven slowly or paused as he reached the house: he and

Moore had been told that gun shots had been fired nearby, so caution was warranted.

Or maybe Phillips slowed down or paused as he figured out where to park, because

there were already cars parked on both sides of the street. And Phillips likely did

have to slow the car down to accomplish the parking maneuver. Also, as discussed

earlier, based on the illuminated brake lights and gear shifting, in Phillips’ account,

he had driven the car to a stop in the parking spot but decided, for some reason, to

not put the car in park and to just keep stepping on the brake for several seconds. It

is true that the wrong-headed head-lights ticket provides the Court serious hesitation

in crediting the officers’ version of the events. But, all in all, these facts do not

undermine Butkovic’s credible in-court testimony, against which the defense did not



                                          19
offer any of their own witnesses, as well as the rest of the circumstantial evidence.9

In sum, the officers had reasonable suspicion to stop Phillips for failing to use a turn

signal when moving into the parking spot.

                            2. Length of the Traffic Stop

       Phillips contends that, even if the officers had reasonable suspicion for the

stop, his Fourth Amendment rights were still violated because the officers

unreasonably prolonged the stop to search his car. Mot. Suppress 7/9/17 Stop at 7-11.

The government responds that the length of the July stop was supported by

reasonable suspicion that firearms were inside the car after recovering the magazine

from Moore. Gov.’s Resp. Br. at 10-13. The Court agrees.

       “A traffic stop can become unlawful if it is prolonged beyond the time

reasonably required to complete the mission” of the stop. United States v. Lewis, 920

F.3d 483, 491 (7th Cir. 2019) (quoting Rodriguez v. United States, 135 S.Ct. 1609,

1614–15 (2015)) (cleaned up). But the issuance of a ticket is not an officer’s only

objective during a traffic stop. See Rodriguez, 135 S.Ct. at 1615. Officers may also

engage in “ordinary inquiries incident to the traffic stop,” such as checking the

driver’s license and confirming proof of insurance. Id. (quoting Illinois v. Caballes,

543 U.S. 405, 408, (2005)) (cleaned up). Checking the criminal histories of the




       9Phillipsalso argues that the timing was too tight because it was not until around 30
seconds into the squad-car video that Butkovic saw the Challenger pulling in the parking
spot without a turn signal (remember that the video camera was not pointed at the
Challenger at that time), and then just one second later, the Challenger is already in the
parking spot. Again, however, that is consistent with Butkovic’s testimony that he saw the
Challenger as it pulled into the parking spot and then stop, because it would take no more
than a second for the Challenger to pull head-first into the spot.
                                            20
occupants of a car during a traffic stop is also permissible, even without reasonable

suspicion. United States v. Sanford, 806 F.3d 954, 956 (7th Cir. 2015). Indeed,

checking criminal histories is “a procedure in itself normally reasonable, as it takes

little time and may reveal outstanding arrest warrants.” Id. An officer may also order

a driver and passengers out of the car during a traffic stop because of the “weighty

interest in officer safety” and the inherent dangers of traffic stops. Maryland v.

Wilson, 519 U.S. 408, 413-14 (1997).

      Phillips concedes that the officers were allowed to check his license and

insurance and run criminal history checks on both him and Moore. See Mot. Suppress

7/9/17 Stop at 8; Def.’s Reply Br. at 4-5. Phillips contends, though, that once the

officers completed those tasks, Phillips should have been free to go, regardless of

Moore’s outstanding arrest warrant. Id. And so the stop, from that point on, was

unreasonably prolonged. But what the officers did right after the officers checked

Phillips’ information and found Moore’s arrest warrant was reasonably related to

addressing the discovery of the arrest warrant. The focus of the stop shifted to

arresting Moore. While that arrest was underway, it was reasonable for Officer Farias

to ask Phillips to get out of the car and remain outside of it while the officers searched

the car, particularly after recovering the firearms magazine from Moore. All of this

happened in the context of the earlier report of shots fired. And, as explained later in

the Opinion, the discovery of the magazine gave the officers probable cause to search

the car.




                                           21
      In support of his argument, Phillips points to Farias’ statements, as captured

on the officer’s body camera, while checking Phillips’ and Moore’s information. Mot.

Suppress 7/9/17 Stop at 10. In the recording, Farias can be heard saying that he was

“trying to find something” but “can’t force it.” Farias Body Camera Video at 05:33-39.

The problem with this argument is that an officer’s subjective intent plays no role in

the Fourth Amendment analysis. See United States v. Taylor, 596 F.3d 373, 377 (7th

Cir. 2010) (noting that that argument has been repeatedly rejected by the Supreme

Court) (citing cases). Instead, the question is whether the stop was objectively

reasonable. As explained above, the license, insurance, and warrant check were all

objectively reasonable as a matter of law, and that in turn led to the discovery of the

outstanding warrant for Moore. The warrant then authorized the officers to arrest

and to search Moore, which then led to the discovery of the magazine and (as

explained next) to the ensuing search of the car.

                      3. Probable Cause to Search the Car

      Before getting to the ultimate search of the car, Phillips first argues that the

officers illegally searched the Challenger at various times without consent or a search

warrant. Mot. Suppress 7/9/17 Stop at 11. Phillips contends that Officer Farias

initially searched the car by pointing his flashlight into the driver and passenger

sides of the car immediately after the officers arrested Moore but before they

recovered the magazine. Id. (citing Farias Body Camera Video at 08:31-38; id. at

10:25-39). But nothing was recovered during these “searches” (if they can even

amount to that), so there is no evidence to suppress.



                                          22
      As for the remaining searches, those occurred after Butkovic recovered the

magazine, at which point the automobile exception applied. The automobile exception

permits warrantless searches of vehicles when police have “probable cause to believe

it contains evidence of criminal activity.” United States v. Charles, 801 F.3d 855, 860

(7th Cir. 2015) (citing Arizona v. Gant, 556 U.S. 332, 338 (2009)); see also Williams,

627 F.3d at 251. “Probable cause exists when based on the known facts and

circumstances, a reasonably prudent person would believe that contraband or

evidence of a crime will be found in the place to be searched.” Charles, 801 F.3d at

860. For the search to be proper, there only has to be a “fair probability” that

contraband or evidence of a crime would be found in the car; “absolute certainty of

such a discovery is not required.” Williams, 627 F.3d at 251. The authority to search

under the automobile exception “encompasses any area of the vehicle where evidence

of the crime might be found.” Id. This includes containers within the car that could

hold the evidence. Id.

      After the officers found a loaded magazine on Moore, there was a fair

probability that a gun would be found in the Challenger. Butkovic recovered a loaded

magazine from Moore’s pocket but no gun. A reasonably prudent officer would search

the car for a gun at that point. What’s more, the seizure of the magazine happened

around 30 minutes after reports of shots fired in the area. Moore and Phillips even

admitted during the stop that they knew that shots had been fired in the area earlier

that night. Taken together, these facts gave the officers probable cause to believe that




                                          23
there was a gun in the car. The searches that yielded the two firearms and

ammunition were reasonable under the automobile exception.

                                  B. August 24, 2017

      Moving on to the second motion, Phillips contends that the evidence obtained

from the Challenger during the August 24, 2017 stop should also be suppressed

because the stop and search violated the Fourth Amendment. Specifically, Phillips

contends that (1) he was seized without either reasonable suspicion or probable cause

because the alleged traffic violations did not occur; (2) the stop was unreasonably

prolonged; and (3) the state troopers did not have probable cause to search his car

because the dog alert was unreliable. In response, the government argues that the

traffic violations and the dog alert were not even needed to justify the stop and search

because the state troopers had reasonable suspicion to stop the car and then probable

cause to search it under the collective knowledge doctrine. The Court agrees.

                               1. Collective Knowledge

      “The collective knowledge doctrine permits an officer to stop, search, or arrest

a suspect at the direction of another officer or police agency, even if the officer himself

does not have firsthand knowledge of facts that amount to the necessary level of

suspicion to permit the given action.” Williams, 627 F.3d at 252; see also United States

v. Khan, 937 F.3d 1042, 1052 (7th Cir. 2019) (citing United States v. Hensley, 469 U.S.

221, 232–33 (1985). This doctrine is rooted in the idea that “effective law enforcement

cannot be conducted unless police officers can act on directions and information

transmitted by one officer to another and that officers, who must often act swiftly,



                                            24
cannot be expected to cross-examine their fellow officers about the foundation for the

transmitted information.” United States v. Hensley, 469 U.S. 221, 231 (1985). To rely

on the doctrine, the government must show that (1) the officer acted in objective

reliance on the information received; (2) the officer providing the information, or the

agency for which the officer works, had facts supporting the level of suspicion

required; and (3) the stop was no more intrusive than would have been permissible

for the officer requesting it. Williams, 627 F.3d at 252-53.

      Phillips disputes only the first and second elements. It makes sense for the

Court to address the second element first because if the ATF did not have reasonable

suspicion to stop the car or probable cause to search it, then it is inconsequential

whether Mayerbock relied on the information he received from Montes as a basis for

the stop and search. As discussed earlier, probable cause requires only a “fair

probability” that contraband or evidence of a crime; “absolute certainty of such a

discovery is not required.” Williams, 627 F.3d at 252. Reasonable suspicion is

“something less than probable cause but more than a hunch.” United States v. Baskin,

401 F.3d 788, 1791 (7th Cir. 2005).

      The ATF had ample evidence to support both the stop and the search of the

Challenger. As detailed earlier in the Opinion, by the time of the August stop, the

ATF had first-hand witness statements connecting the Challenger to at least six

separate illegal firearms deals that took place in Kentucky between January 2017

and July 2017 (and the number of deals is seven if the modest inconsistency between

a Dodge Charger and Dodge Challenger is set aside in light of the probable-cause



                                          25
standard). The witnesses identified the Challenger as the vehicle that either Phillips

or Henderson used at the gun deals. It is true that Phillips himself was only identified

in one transaction that happened around seven months before the stop. See Def.’s

Reply Br. at 9. But the Challenger was the consistent means of transportation to each

of the gun deals. Also, in terms of the recency of the evidence, during the July 9, 2017

stop of the Challenger, law enforcement recovered firearm parts from two of the gun

deals connected to the Challenger. On top of all that evidence, the ATF also knew,

based on surveillance footage and GPS tracking data, that Phillips used the

Challenger to drive to Kentucky just two days before the stop occurred in Illinois and

that Henderson had made the same trip contemporaneously in a separate car. Two

days later, the ATF agents saw Phillips participate in a meeting with an unidentified

man in a hospital parking lot. The agents saw Phillips place something into the other

person’s car, and then they parted ways after the other person looked around the

parking lot. Just two hours after that meeting, the tracker data showed the

Challenger driving north from Kentucky towards Illinois. When viewed together,

under the totality of the circumstances, this was more than enough probable cause to

believe that the Challenger contained evidence of the unlawful transportation and

trafficking of firearms. See, e.g., United States v. Garrett, 757 F.3d 560, 567 (7th Cir.

2014). So probable cause supported both the stop and the search of the Challenger.

      Even if the evidence was not enough on its own to support the stop and search,

the traffic violations and Phillips’ behavior during the stop in combination with the

ATF’s evidence was certainly enough to justify both the stop and the search. On



                                           26
review of the squad-car video, the Court finds that the video does show the Challenger

following too closely behind the car in front of it, in violation of 625 ILCS 5/11-710(a),

and shortly after that, cutting over very quickly over into another lane, in violation

of 625 ILCS 5/11-709(a). See 8/24/17 Squad Car Video at 07:13:00; 07:24:00. That was

enough to justify the traffic stop. See Shields, 789 F.3d at 745.

      Then, Phillips’ contentious and nervous behavior throughout the stop, in

combination with the information Mayerbock learned from Montes, was enough to

justify the ensuing search. For example, Phillips repeatedly refused to comply with

Mayerbock’s request that he get out of the car. Mayerbock also noticed that,

throughout the stop, Phillips was using his cell phone to communicate with another

person, and specifically noted that Phillips was nervous when relaying his location to

that individual. And while a display of nervousness alone is usually insufficient to

support a finding of probable cause, it can be “a sign that a suspect has something to

hide, including a weapon.” United States v. Lyons, 733 F.3d 777, 782 (7th Cir. 2013)

(quoting United States v. Patton, 705 F.3d 734, 740 (7th Cir. 2013)); see also United

States v. Oglesby, 597 F.3d 891, 894 (7th Cir.2010). So Phillips’ nervousness and his

refusal to get out of the car (despite being offered to just get a traffic warning rather

than a ticket), together with the information that Mayerbock obtained from Montes,

gave rise to a “fair probability” that evidence of an illegal firearms deal would be

found in the Challenger.

      Having determined that the ATF had reasonable suspicion (and, indeed, even

probable cause) to stop the Challenger and probable cause to search it, the next



                                           27
question is whether that knowledge could be imputed to Mayerbock. The answer is

yes. Courts have applied the collective knowledge doctrine where, as here, federal

agents ask local law enforcement officers to stop a specifically identified car, but did

not relay all of the facts underlying the federal agency’s probable cause. See Williams,

627 F.3d at 252. For example, in Williams, the DEA together with a team of officers

from the Chicago Police Department were investigating a drug trafficking operation.

627 F.3d at 249. CPD Officer Daniel Gutierrez, a member of the DEA task force, was

responsible for coordinating the DEA’s efforts with CPD. Id. Before an anticipated

drug deal, Gutierrez met with a number of CPD officers, including CPD Officer

Joseph Simon, and told them that he would provide them with information about the

suspect vehicle, and that they should stop the vehicle after developing their own

probable cause. Id. While conducting surveillance of the residence where the drug

deals were believed to be taking place, members of the DEA task force, including

Gutierrez, saw the defendant arrive in a Chevy Suburban, enter the backyard

carrying a brown shoebox, and then leave fifteen minutes later carrying the same

box. Id. at 249-50. Gutierrez then called Simon and gave him a description of the

defendant’s vehicle and license plate, and informed him what direction the vehicle

was heading. Id. at 250. Simon eventually stopped the defendant’s vehicle, searched

it, and found cocaine in the shoebox the defendant had been seen holding. Id. Based

on these facts, the Seventh Circuit concluded that the search was supported by

probable cause because the DEA’s collective knowledge could be imputed to Simon

under the collective knowledge doctrine. Id. at 252.



                                          28
      Like in Williams, here, Montes asked Mayerbock to assist with a traffic stop,

identified Phillips’ Challenger as the suspect car, and provided him with facts from

the underlying investigation. Specifically, Montes identified the Challenger as a car

that may contain unlawful guns or drugs, and informed Mayerbock that Phillips, a

convicted felon, might be the driver. An objective interpretation of that information

would lead Mayerbock to believe that the stop and search was permissible. See, e.g,

Williams, 627 F.3d at 252; see also United States v. Roman, 626 Fed. App’x 177, 180

(7th Cir. 2015) (holding that the DEA had at least reasonable suspicion to stop

defendant’s vehicle “[a]nd by acting at the DEA’s direction, the officers who were

following [defendant’s] car could rely on the DEA’s knowledge and stop it”).

      Phillips attempts to distance this case from Williams based on the fact that the

ATF and CPD did not work closely together on this investigation. Phillips points out

that, in Williams, the DEA and CPD formed a task force to investigate the underlying

drug conspiracy. But this argument is wrong. For one thing, the arresting officer

(Simon) in Williams, like Mayerbock, was not part of the task force and only received

information about the investigation on the day of the stop. And either way, Williams

does not stand for the proposition that agencies must work in coordinated efforts

before the doctrine can apply—that would defeat the purpose of the doctrine, which

is to allow law enforcement officers to rely on each other in order to act swiftly when

crime is afoot.

      According to Phillips, the facts underlying the stop here are instead akin to

those in United States v. Wilbourn, 799 F.3d 900 (7th Cir. 2015). In Wilbourn, ATF



                                          29
agents were working together with local officers to investigate a drug conspiracy. 799

F.3d at 905-906. But in that case, the arresting officers had no communication at all

with any officers involved in the federal investigation, nor were they part of the

investigation team. Id. at 909. (“There is no indication that they were present at the

gas station when Officer Munyon observed the encounter between the passenger and

the Dodge. There is no evidence that the officers derived their suspicions as a result

of facts provided to them by the other agents.”). The arresting officers therefore were

not relying on information from the investigation; rather they arrived at their own

conclusion that probable cause existed to stop and arrest the defendant based on their

own observations. Id. But that is not what happened here. As discussed, Montes was

in close communication with Mayerbock and relayed sufficient information about the

ongoing investigation to him. So Wilbourn, despite some of its similarities in

background facts, is inapplicable.

      Phillips also contends that the collective knowledge doctrine does not apply

here because Mayerbock did not stop the Challenger at Montes’ direction and instead

did so because Mayerbock observed traffic violations. See Def.’s Reply Br. at 2 (citing

R. 110-7, Gov.’s Exh. 7, 8/24/17 Arrest Report). But it has long been established in

this Circuit, and in others, that “the application of the collective knowledge doctrine

is unaffected by an officer’s use of a cover story to disguise a stop as a mere traffic

stop.” Williams, 627 F.3d at 253 (citing cases).

      Lastly, Phillips argues that Montes failed to formally order Mayerbock to stop

the Challenger. Def.’s Reply Br. at 2-3. In support of this theory, Phillips points to



                                          30
Celio and Rodriguez, two Seventh Circuit decisions that applied the collective

knowledge doctrine where the agency requesting the stop directly ordered the

executing officer to stop the car. See id. at 3 (citing United States v. Celio, 945 F.2d

180, 182 (7th Cir. 1991); United States v. Rodriguez, 831 F.2d 162, 165 (7th Cir.

1987)). Relying on these cases, Phillips contends that collective knowledge requires

that a formal order be given before an officer can act. But neither of those cases stand

for such a narrow proposition. And in fact, the Seventh Circuit has explicitly rejected

Phillips’ argument. See United States v. Nafzger, 974 F.2d 906, 915-16 (7th Cir. 1992)

(“Argue received sufficient information at the briefing—he knew that officers who

investigated the activities of the crime ring suspected the defendant was involved and

that the crime was continuing. This was enough; they need not have added a specific

request or command before Argue could act.”). The collective knowledge doctrine

justified the stop and the search.

                           2. Length of the August Stop

      Lastly, Phillips contends that Mayerbock unreasonably prolonged the stop by

falsely telling Phillips that his license was suspended in order to wait for the dog

sniff. 8/24/17 Mot. Suppress at 6. But, as Phillips acknowledges, Mayerbock told

Phillips his license was suspended as a way to get Phillips out of his car, which

Phillips was refusing to do. As explained earlier, an officer may order a driver out of

the car during a traffic stop because of the risk to officer safety. Phillips could not

lawfully refuse, so all Mayerbock did was resort to something less than force to get

Phillips out of the car. Indeed, here the risk to officer safety was higher than in an



                                          31
ordinary traffic stop—there was probable cause to believe that the Challenger

contained illegal guns. Mayerbock knew that the Challenger had been used in

firearms transactions in the past and that it had been used in what was suspected to

be another transaction just a couple of hours before the stop occurred. The alleged

“delay” in issuing the traffic-violation warning (if three minutes can be characterized

as a delay), ironically can be attributed to Phillips’ own refusal to get out of the car.

Then, mere seconds after Phillips got out of the car, Muzzillo arrived with Maverick.

8/24/17 ISP Squad Car Video at 09:03:00. The dog sniff then happened while

Mayerbock was still questioning Phillips in relation to the traffic warning. Id. at

08:45:00-09:04:00. The stop was not unreasonably prolonged.

                                   IV. Conclusion

      For the reasons discussed above, the Court denies both motions to suppress.

The status hearing of January 9, 2020 remains in place to discuss the next steps in

the case.


                                                      ENTERED:


                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge


DATE: January 1, 2019




                                           32
